        Case 4:15-cv-40100-TSH Document 311 Filed 05/30/19 Page 1 of 45



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS

TIMOTHY REAVES,                                       )
                                                      )
                        Plaintiff,                    )
                                                      )
v.                                                    )      CIVIL ACTION
                                                      )      NO. 15-40100
DEPARTMENT OF CORRECTION, ET AL.,                     )
                                                      )
                      Defendants.                     )

               PLAINTIFF’S PROPOSED FINDINGS OF FACT AND LAW




 1. Timothy Reaves is 54 years old. Reaves testimony.

 2. Mr. Reaves is a prisoner in the custody of the Department of Correction (DOC). Reaves

     testimony. He has been living in a single cell in the Health Services Unit (HSU) at MCI

     Shirley since January 2016. Id.

 3. Carol Mici is the Commissioner of the DOC.

 4. Dr. Morse is a well-qualified expert in the care of patients with spinal cord injury. Ex. 34,

     Morse testimony.

 5. Mr. Reaves suffers from quadriplegia and numerous complications from that

     condition. Stipulation 3; Morse testimony; Reaves testimony.

 6. Mr. Reaves suffers from moderately severe to profound hearing loss in both ears. Ex. 5, p.

     10; Reaves testimony.

 7. Mr. Reaves suffers from Traumatic Brain Injury. Ex. 18, pp. 3-6, 8, 9; Ex. 39; Morse

     testimony; Reaves testimony.

 8. Mr. Reaves’ quadriplegia and related physical conditions are serious medical needs.

     Stipulation 3; Morse testimony.
       Case 4:15-cv-40100-TSH Document 311 Filed 05/30/19 Page 2 of 45



9. Mr. Reaves has suffered a marked decline in his condition since Dr. Morse last saw him in

   December 2015. Morse testimony

10. At MCI Shirley, DOC and their medical contractor have provided Mr. Reaves inadequate

   medical care that does not meet the standard of care. Morse testimony.

11. The inadequate care is causing him harm, will have an impact on his life expectancy, and is

   likely to cause death. Morse testimony.

12. Mr. Reaves requires care outside of a prison. Morse testimony.

13. Dr. Maria Angeles is the Medical Director at MCI Shirley and the treating doctor for Mr.

   Reaves. Angeles testimony. She does not have any specialized training in caring for a

   person with Spinal Cord Injury (SCI). Id.



14. DOC contracts with a private company to directly perform the medical and mental health

   care services for prisoners in Massachusetts prisons. Collins testimony.

15. The current contracted medical provider is now called Wellpath, though they were called

   CCS when they took the contract in July 2018. Collins testimony.

16. Because DOC is a state agency, it begins the process of choosing a contractor by publishing

   a Request for Response (RFR) describing the DOC population that will be served and the

   services DOC seeks to have provided. Ex. 28; Collins testimony.

17. Interested companies make a response and submit a bid for how much they would charge to

   provide the requested services. Collins testimony.

18. DOC considers the submitted bids and awards the contract to the company who it

   determines provides the best value for the Commonwealth. Collins testimony.




                                                                                                  2
       Case 4:15-cv-40100-TSH Document 311 Filed 05/30/19 Page 3 of 45



19. Defendant Stephanie Collins, DOC’s Assistant Deputy Commissioner (ADC) of Clinical

   Services since April 2014, is responsible for overseeing the provision of medical and mental

   health services throughout the DOC. Collins testimony.

20. ADC Collins shares responsibility with other DOC employees for negotiating the contract

   with the medical contractor. Collins testimony.

21. To assist her in carrying out her role overseeing medical and mental health services in the

   DOC, ADC Collins has the assistance of a Senior Medical Consultant who is a licensed

   physician whose job it is to advise the ADC of Clinical Services. Collins testimony.

22. ADC Collins shares responsibility with the contracted Program Medical Director for

   organizing health education and training for staff. Collins testimony.

23. ADC Collins is responsible for monitoring contractor compliance with the contract and

   determining whether the contractor is performing as DOC described in the RFR. Collins

   testimony.

24. DOC Health Services Division employs registered nurses and mental health professionals as

   Regional Administrators who perform systematic audits at each DOC facility to evaluate the

   quality and appropriateness of care for all prisoners. Their main focus is to ensure contract

   compliance and to evaluate the contractor’s standards of practice, review the contractor’s

   response to prisoner medical grievances, and assess the efficacy of clinical guidelines and

   the contractor’s policies and procedures. Ex 28, p. 11; Collins testimony. These nurses

   report to Health Services Division employees who report directly to ADC Collins. Collins

   testimony.

25. DOC Health Services Division employs a Director of Contract Compliance who reports to

   ADC Collins and is responsible for the day to day management and contractual oversight of



                                                                                                   3
       Case 4:15-cv-40100-TSH Document 311 Filed 05/30/19 Page 4 of 45



   the Department’s comprehensive medical, dental and mental health services to ensure these

   services are provided to the prison population. Ex. 28, p. 5.

26. ADC Collins is responsible for approving the selection and assignment of Medical Directors

   by the Contractor. Ex. 28, p. 8, Collins testimony.

27. Defendant ADC Collins monitors staffing levels of the medical provider to ensure sufficient

   medical staffing at each HSU to provide adequate care for the patients there. Ex. 28, pp.

   105, 106, 113; Collins testimony. She also has the authority to require staffing changes be

   made by the medical provider based on the evolving needs of a facility population. Id.

28. DOC requires that Lemuel Shattuck Hospital be the primary outpatient and inpatient

   hospital provider for the DOC. Ex. 28, p. 29; Collins testimony.

29. DOC mandates that the contractor will provide therapeutic diets by order from a

   physician. Ex. 28, p. 46; Collins testimony. It also states that the DOC’s main “heart

   healthy” menu eliminates the need for most diets. Id.

30. Defendant ADC Collins has the authority to penalize the medical contractor for not meeting

   the contract requirements. Ex. 28, pp. 160-161; Collins testimony.

31. DOC operates a formulary from which the contract medical providers are able to prescribe

   medication. Ex. 28, p. 89; Collins testimony.

32. ADC Collins heads the DOC Pharmacy and Therapeutics Committee which sets the

   medication guidelines it requires the medical contractor to adhere to. Ex. 28, p. 87; Collins

   testimony.

33. ADC Collins has the final authority to determine what medications are in the

   formulary. Ex. 28, p. 93.




                                                                                                   4
       Case 4:15-cv-40100-TSH Document 311 Filed 05/30/19 Page 5 of 45



34. At the monthly meetings of the Pharmacy and Therapeutics Committee, DOC tracks

   prescribing patterns for each medical provider. Ex. 28, p. 89; Collins testimony.

35. The process of providing diagnostic testing and specialty consult appointments to prisoners

   is managed by the Utilization Review procedure of the medical contractor. Ex. 28, pp. 98-

   100; Collins testimony.

36. DOC mandates that a monthly report of specialty consult requests be submitted by Wellpath

   to the ADC containing, for each such request: the prisoner name, referring physician, date of

   referral, action taken by the approving authority on the request, date of specialty clinic

   appointment, result of consultant review, summary of alternative treatment plans, and the

   date the prisoner was notified of the disposition of the consultation request. Ex. 28, p. 98;

   Collins testimony.

37. DOC also mandates that the contractor make available to the DOC Health Services

   Division, which Defendant ADC Collins heads, real-time electronic records of specialty

   consult referrals including: the initiation of a referral, the utilization review, the

   appointments and outcome, upon request.

38. ADC Collins also receives reports from the contractor about any specialty care referrals that

   are deferred or denied. Ex. 28, p. 99; Collins testimony.

39. If the contractor’s approving authority denies the consultation recommendation, the

   prisoner’s medical record must document the denial, an alternative treatment plan, and

   notification to the prisoner of the denial and any alternative treatment plan. Ex. 28, p. 99;

   Collins testimony.




                                                                                                   5
       Case 4:15-cv-40100-TSH Document 311 Filed 05/30/19 Page 6 of 45



40. DOC requires the contractor to provide these reports and information so that DOC Health

   Services Division can easily see whether the care recommended by specialists is being

   provided by Wellpath. Collins testimony.

41. DOC performs regular audits of the medical contractor in various areas. Ex. 28, pp. 140-

   142; Collins testimony. Every six months, DOC audits the contractor’s medical records

   including Medication Administration Records, Physician’s Orders, and Specialty Consult

   referrals, and mental health records. Ex. 28, p. 140; Collins testimony.

42. DOC also performs regular Clinical Outcome audits and Performance Measurement audits

   of the contractor’s care. Ex. 28, pp. 141.

43. DOC requires the medical contractor to hold regular meetings for each discipline, i.e.

   nursing, CNAs, physicians, and to provide the agendas for those meetings to the ADC. Ex.

   28, p. 127, Collins testimony.

44. Defendant ADC Collins, or her designee, also participates in regular meetings between

   DOC and Wellpath, including a weekly executive meeting to discuss issues of concern to

   DOC or Wellpath, quarterly Health Services meetings and Quarterly Continuous Quality

   Improvement meetings and Patient Care Safety Review meetings. Id.

45. DOC requires that the contractor provide regular reports to ADC Collins’ office including

   monthly reports on utilization review, staffing levels by position, staffing vacancies, off-

   facility transfers and statistical reports. Ex. 28, p. 162.

46. ADC Collins has the power to request and obtain information about specific issues or

   patients. Collins testimony. She could also request a Clinical Case Conference to review

   the status of a patient presenting complex medical, mental health or behavioral

   problems. Ex. 28, p. 24, Collins testimony.



                                                                                                  6
       Case 4:15-cv-40100-TSH Document 311 Filed 05/30/19 Page 7 of 45



47. DOC payment to the medical contractor essentially consists of an amount corresponding to

   medical staff pay and another amount that is a per-diem rate per prisoner. Ex. 28, p. 151,

   Collins testimony.

48. DOC mandates that Interfacility Case Conferences occur when a prisoner with complex

   medical needs moves from prison to prison. Ex. 28, p. 127; Collins testimony. ADC

   Collins is not sure if an Interfacility Case Conference occurred when Mr. Reaves transferred

   to MCI Shirley in 2016. Collins testimony.

49. ADC Collins has received correspondence from and on behalf of Mr. Reaves expressing

   concerns about the medical care provided to him. Ex. 22; Collins testimony. She is aware

   that he has filed grievances about medical concerns. Ex. 21; Collins testimony.

50. ADC Collins received a letter from Mr. Reaves’ counsel presenting the claims against her

   and other defendants in this case, prior to the case being filed. Collins testimony. She also

   received a copy of the Complaint that detailed the claims when process was served in July

   2015. Id. ADC Collins was aware of this Court’s July 15, 2016 Order granting a

   Preliminary Injunction against DOC. Id. She also reviewed the monthly status reports

   submitted by DOC’s previous medical contractor, MPCH, and by Mr. Reaves, detailing the

   status of both medical care and accommodations issues. Id.

51. In her role as the ADC of Clinical Services, Defendant ADC Collins has become familiar

   with Mr. Reaves. Collins testimony. She is aware that he has significant needs, including

   medical, behavioral and mental health as well as need for disability

   accommodations. Id. ADC Collins has known that Mr. Reaves is quadriplegic, hearing

   disabled and that he has a Traumatic Brain Injury. Id.




                                                                                                   7
       Case 4:15-cv-40100-TSH Document 311 Filed 05/30/19 Page 8 of 45



52. ADC Collins is aware that DOC has sought and obtained a Myers Order permitting DOC to

   provide certain care, including taking vital signs and force feeding by nasogastric tube, to

   Mr. Reaves by force if he does not voluntarily accept it. Id.



53. DOC and its medical contractor sent Mr. Reaves to Dr. Stephanie Cho at Spaulding

   Rehabilitation Hospital for specialty consultations related to his Spinal Cord Injury (SCI).

   Ex. 19; Reaves testimony.

54. Mr. Reaves has seen Dr. Cho on November 28, 2016, February 28, 2017 and April 12, 2018.

   Ex. 19; Angeles testimony.

55. Following Mr. Reaves’ first appointment with Dr. Cho on November 28, 2016, she made a

   number of recommendations and orders for Mr. Reaves’ care. Ex. 19, pp. 1-7; Angeles

   testimony; Reaves testimony.

56. In order for Dr. Cho’s specialist recommendations and orders to be carried out, Dr. Angeles

   must take action on them. Angeles testimony.

57. On November 28, 2016, Dr. Cho ordered that Mr. Reaves should be referred to

   Massachusetts General Hospital (MGH) orthopedics to be evaluated for tendon release

   surgery. Ex. 19, p. 5; Angeles testimony, Reaves testimony.

58. Tendon release surgery would release the contractures in Mr. Reaves’ hips and knees so that

   his body could be moved into a sitting position. Morse testimony, Reaves testimony. This

   would allow Mr. Reaves to sit in a wheelchair. Ex. 19, p. 5; Angeles testimony; Morse

   testimony; Reaves testimony. Sitting up would increase his quality of life and may also help

   with his bowel management. Morse testimony.




                                                                                                  8
       Case 4:15-cv-40100-TSH Document 311 Filed 05/30/19 Page 9 of 45



59. DOC has not provided this evaluation for tendon release surgery to date. Angeles testimony;

   Reaves testimony.

60. Mr. Reaves was scheduled for an evaluation for this purpose in January 2017. Reaves

   testimony. He went on the trip for that evaluation and was transported to several places, but

   the evaluation never occurred. Reaves testimony.

61. DOC next scheduled Mr. Reaves to go for an evaluation for tendon release surgery on

   January 18, 2018. Angeles testimony; Reaves testimony.

62. On the date of the scheduled appointment, Mr. Reaves was gravely ill and could not attend

   the appointment, although he very much wanted to. Morse testimony; Reaves

   testimony. Due to the severity of Mr. Reaves’ illness, it would not be appropriate to

   characterize his not going to this appointment as a refusal. Morse testimony.

63. Since the January 18, 2018 appointment was canceled, it has not been rescheduled, or if it

   has been rescheduled, the date of the new appointment has not yet occurred. Angeles

   testimony; Reaves testimony.

64. Mr. Reaves wants to have tendon release surgery to improve his quality of life. Reaves

   testimony. Dr. Angeles knows that Mr. Reaves wants to have the surgery. Angeles

   testimony.

65. On November 28, 2016, Dr. Cho recommended that Mr. Reaves have a urodynamic study

   with a urologist who specializes in spinal cord injuries. Ex. 19, p. 2; Angeles testimony;

   Morse testimony.

66. A urodynamic study is necessary to properly evaluate and treat Mr. Reaves’ neurogenic

   bladder. Morse testimony. DOC and their medical provider have not sent Mr. Reaves to

   have a urodynamic study. Angeles testimony, Morse testimony.



                                                                                                   9
      Case 4:15-cv-40100-TSH Document 311 Filed 05/30/19 Page 10 of 45



67. Dr. Cho also recommended that DOC send Mr. Reaves to a physical therapist and an

   occupational therapist who are SCI trained, but this was not done. Ex. 19; Morse testimony.



68. DOC does not provide Mr. Reaves with occupational therapy at MCI Shirley. Reaves

   testimony.

69. DOC provided Mr. Reaves with adaptive feeding equipment at the end of 2015 while he was

   still at Souza-Baranowski Correctional Center. Angeles testimony; Reaves testimony.

70. DOC and their medical contractor do not use the adaptive feeding equipment at MCI

   Shirley. Angeles testimony; Reaves testimony.

71. Mr. Reaves often eats semi-independently using a method he has devised with the plastic

   water pitcher provided to him at Shirley. Morse testimony; Reaves testimony. Staff or

   another prisoner will place food in the container and place the container on Mr. Reaves’

   chest. Id. Mr. Reaves will then work to push the handle of the pitcher down into the middle

   of his contracted right hand and use his limited shoulder motion to get the pitcher to his

   mouth. Id.



72. Mr. Reaves is severely malnourished. Ex. 14, pp. 79-111; Angeles testimony; Morse

   testimony.

73. Mr. Reaves does not eat red meat or pork. Ex 22, p. 18; Reaves testimony.

74. Mr. Reaves has requested a diet that does not include red meat or pork and that includes

   increased fiber and vegetables to address his nutritional deficiencies and decrease

   constipation. Ex. 22, p. 18; Reaves testimony. Dr. Cho has three times recommended that

   the fiber in Mr. Reaves’ diet be increased. Ex. 19, pp. 2, 10, 15.



                                                                                                10
      Case 4:15-cv-40100-TSH Document 311 Filed 05/30/19 Page 11 of 45



75. DOC could provide Mr. Reaves a diet without red meat, but they have not. Angeles

   testimony. Mr. Reaves receives the regular prison diet with red meat. Angeles testimony;

   Reaves testimony. When DOC serves Mr. Reaves items he does not eat, such as red meat,

   he goes without a main source of protein for those meals. Reaves testimony.

76. Dr. Morse observed ants crawling on the container Mr. Reaves uses to store food beside his

   bed. Morse testimony.

77. Mr. Reaves purchases food from the prison canteen when he is able. Reaves testimony.

   There are no fruits or vegetables offered in the canteen for purchase. Id. Raisin bran was

   previously available, but is no longer available. Id.

78. When Mr. Reaves is at Lemuel Shattuck Hospital, they honor his dietary restrictions and

   needs by feeding him meals with no red meat or pork and giving him salads every

   day. Reaves testimony.



79. Mr. Reaves has a small, hard call bell taped to his bed. He rings the bell by banging against

   it with his elbow. Angeles testimony; Reaves testimony.

80. Trying to ring the call bell with his elbow sometimes causes Mr. Reaves’ elbow to bleed.

   Reaves testimony.

81. On February 8, 2017, DOC Physical Therapist Tricia Mellody recommended that Mr.

   Reaves be provided with a different call bell with a large, soft pod button. Ex. 11, p. 2. The

   DOC has not provided Mr. Reaves with a new call bell to date, despite their own physical

   therapist’s documented recommendation. Angeles testimony; Collins testimony; Reaves

   testimony.




                                                                                                11
      Case 4:15-cv-40100-TSH Document 311 Filed 05/30/19 Page 12 of 45



82. Mr. Reaves does not receive regular of range of motion (ROM) care at MCI Shirley.

   Angeles testimony; Reaves testimony.

83. Mr. Reaves has received occasional ROM care from selected medical staff, including then-

   Director of Nursing Cindy Slocum, RN Jessica Coe, and RN Kayla Hall. Reaves testimony.

84. Video footage of ROM care provided by then-DON Slocum and by RN Hall showed that

   the ROM care they provided was inadequate. Morse testimony. The inadequacies included

   too few repetitions to be effective and therapy done too quickly. Id.

85. ROM care to Mr. Reaves joints during daily complete care using gentle PROM (passive

   range of motion) to all extremities is a component of Mr. Reaves’ treatment plan. Ex. 10, p.

   2; Angeles testimony.

86. ROM care is sometimes offered at inopportune times, such as during Mr. Reaves’

   deposition and during a meeting with his attorneys. Reaves testimony. Sometimes when Mr.

   Reaves verbally accepts ROM care, it is not conducted. Id. ROM care is not offered on a

   daily basis. Id. Mr. Reaves accepted an offer of ROM care from RN Sam Landry during a

   recent attorney meeting. Id. RN Landry did not know how to provide the care and went to

   get the Nurse Practitioner who came to the cell and explained that they were too busy to

   provide the care then but would come back later to do it. Id. Around 2:00 pm RN Landry

   and CNA Arielle returned to Mr. Reaves’ cell and the CNA asked Mr. Reaves if he wanted

   ROM. Id. Mr. Reaves said that he already answered that question in the morning, and the

   CNA said she took that as a refusal of the care. Id. Mr. Reaves wanted the ROM and did

   not refuse it. Id.

87. Mr. Reaves wants to receive ROM care. Reaves testimony. When he receives it, he feels

   less pain and discomfort. Id. When it is done consistently, he has fewer spasms, his body



                                                                                               12
      Case 4:15-cv-40100-TSH Document 311 Filed 05/30/19 Page 13 of 45



   does not feel as tight, and he feels stronger and hungrier. Id. When he does not receive ROM

   care, he feels stiff and inflexible. Id.

88. When Mr. Reaves refuses an offer of repositioning, he is not intending to refuse ROM.

   Reaves testimony. Repositioning is offered on a regular basis. Id.

89. Mr. Reaves has received ROM care at SBCC, on his lower extremities, and at Lemuel

   Shattuck Hospital. Reaves testimony. The former Director of Nursing, Cindy Slocum, did

   ROM at MCI Shirley after his bath a few times. Id.

90. ROM would have a positive impact on Mr. Reaves’ contractures and could preserve the

   remaining movement he has. Morse testimony. It should be performed for 10-15 minutes

   twice per day. Id.

91. Loss of the movement Mr. Reaves still has, especially movement that allows him to feed

   himself, would be catastrophic. Morse testimony.



92. Mr. Reaves regularly refuses staff offers of repositioning because it hurts his shoulders to be

   repositioned on his side. Morse testimony; Reaves testimony.

93. If Mr. Reaves were to accept repositioning, he would be turned onto his hips, which would

   result in skin breakdown on those areas. Morse testimony. Mr. Reaves cannot be effectively

   repositioned. Id. Mr. Reaves has been able to avoid pressure ulcers on his underside for

   years without repositioning. Ex. 19, pp. 2, 10, 15; Reaves testimony, Morse testimony.



94. Mr. Reaves currently has pressure ulcer on his sacrum. Morse testimony. The development

   of this ulcer is not because Mr. Reaves refuses repositioning. Id. Causes of the sacral ulcer

   include poor hygiene, poor nutritional intake, and the surface Mr. Reaves lies on. Id.



                                                                                                   13
       Case 4:15-cv-40100-TSH Document 311 Filed 05/30/19 Page 14 of 45



95. The best treatment for the pressure ulcer on Mr. Reaves’ sacrum is to maximize pressure

   relief by the surface used in his bed. Morse testimony.

96. On November 28, 2016, Dr. Cho ordered that the DOC provide Mr. Reaves with a Hill Rom

   bed with airflow mattress and an overlay air mattress on top to prevent pressure ulcers. Ex.

   19, p. 7. She repeated that recommendation at her two other examinations of Mr.

   Reaves. Ex. 19, pp. 10, 15.

97. DOC has not complied with Dr. Cho’s November 28, 2016 order regarding Mr. Reaves’

   bed, specifically by failing to provide the overlay. Ex. 19, p. 7; Collins testimony; Morse

   testimony. DOC has relied on the advice of the salesperson for the bed manufacturer rather

   than on Dr. Cho’s specialist recommendation. Angeles testimony, Reaves testimony. The

   current bed is one of the causes of the pressure ulcer on Mr. Reaves’ sacrum. Morse

   testimony.

98. If the sacral ulcer progresses, it is very likely to lead to infection or even sepsis, and Mr.

   Reaves is likely to require hospitalization. Morse testimony.

99. DOC and the medical contractor sent Mr. Reaves to the Spaulding wheelchair clinic to be

   evaluated for a wheelchair on April 19, 2017. Ex. 19, pp. 11-12. Their referral request to the

   clinic specified that they sought a manual wheelchair. Id. In or around December 2017,

   defendants provided a manual wheelchair to Mr. Reaves despite his objections to using a

   manual chair. Ex. 4, p. 8; Collins testimony; Kelly testimony; Reaves testimony.

100. Mr. Reaves refuses to use the manual wheelchair for fear of developing pressure ulcers.

   Reaves testimony.

101. Mr. Reaves is at risk of pressure ulcers if he were to use the manual wheelchair. Morse

   testimony. An electric wheelchair would allow Mr. Reaves to relieve pressure himself



                                                                                                     14
      Case 4:15-cv-40100-TSH Document 311 Filed 05/30/19 Page 15 of 45



   through the use of electronic controls. Id. A manual wheelchair is not medically appropriate

   because it does not allow Mr. Reaves to relieve pressure to prevent pressure ulcers. Id. Mr.

   Reaves’ refusal to use the manual wheelchair is reasonable. Id.

102. Mr. Reaves informed the DOC that he needs an electric wheelchair and requested that his

   previous electric wheelchair be repaired, but Defendants have refused to do that. Ex. 4, pp.

   7-8; Kelly testimony; Reaves testimony.



103. Autonomic Dysreflexia is a syndrome that occurs in people who have suffered a spinal

   cord injury above T6. Angeles testimony; Morse testimony. It is a life-threatening

   emergency caused by an irritant below the level of the injury. Id. Potential triggers include

   constipation, fecal impaction, a blocked catheter, ingrown toenails and fingernails,

   infections, or other irritants below the level of injury. Id.

104. Mr. Reaves is at risk for Autonomic Dysreflexia. Ex. 10, p. 4; Angeles testimony; Morse

   testimony. He has multiple reasons to be dysreflexic and his records reflect that he continues

   to experience frequent episodes of Autonomic Dysreflexia. Morse testimony.

105. Symptoms of Autonomic Dysreflexia include headaches, visual disturbances, nasal

   congestion, flushing, sweating above the level of the injury, or blood pressure elevated 20

   points above baseline. Morse testimony.

106. The major concern with Autonomic Dysreflexia is stroke. Angeles testimony; Morse

   testimony.

107. Mr. Reaves’ fingernails are currently overgrown, and have been that way throughout his

   time at MCI Shirley. Ex. 24, pp. 1-6; Morse testimony; Reaves testimony.




                                                                                                 15
          Case 4:15-cv-40100-TSH Document 311 Filed 05/30/19 Page 16 of 45



108. The DOC Physical Therapist Tricia Mellody noted on February 8, 2017 that Mr. Reaves’

       fingernails were long and she was concerned for his skin integrity. Ex. 17, p. 2. She also

       wrote that she spoke to the CNA, LPN, the charge nurse, the Director of Nursing and the

       doctor about this issue as well as others. Id. Dr. Angeles is the doctor referred to in this

       report. Angeles testimony.

109. Dr. Angeles recognizes that excessively long fingernails puts Mr. Reaves at risk for skin

       integrity issues, but does not recognize that they subject him to the risk of Autonomic

       Dysreflexia. Angeles testimony.

110. Excessively long fingernails do, in fact, subject Mr. Reaves to the potential of and risks

       from Autonomic Dysreflexia. Morse testimony.

111. Mr. Reaves’ fingernails are curling and causing skin breakdown on his fingers and the

       palms of his hands. Ex. 24; Morse testimony.

112. The last time anyone at MCI Shirley cut any of Mr. Reaves’ fingernails was the Director

       of Nursing Michelle, and it was sometime last year. Reaves testimony.

113. There is nothing indicated in Mr. Reaves’ treatment plan describing who should trim Mr.

       Reaves’ nails or how often. Ex. 10, pp. 1-4; Angeles testimony.

114. Mr. Reaves bites the fingernails he can reach, but the nails he can’t reach continue to

       grow long. Reaves testimony.

115. Photographs of Mr. Reaves’ fingernails from 2016 and 2018, Ex. 24, are consistent with

       the state of Mr. Reaves’ fingernails as of May 7, 2019. Morse testimony.

116.     Mr. Reaves has a fungal infection in one of the fingernails on his left hand, as well as in

   several of his toenails. Ex. 24, pp. 2, 4; Morse testimony. Fungal infections are common in




                                                                                                      16
       Case 4:15-cv-40100-TSH Document 311 Filed 05/30/19 Page 17 of 45



   toenails, but Dr. Morse testified she had never seen a fingernail infection like this before.

   Morse testimony.

117.   The fungal infection in Mr. Reaves’ fingernail is caused by lack of care. Morse

   testimony.

118.   Dr. Morse identified the state of Mr. Reaves’ fingernails, including the fungal infection,

   the curling nails, and the skin breakdown caused by his nails, as one of the most concerning

   issues related to Mr. Reaves’ current health. Morse testimony.

119.   Constipation or long periods of time without a bowel movement create a risk of

   Autonomic Dysreflexia for Mr. Reaves. Morse testimony, Angeles testimony, Ex. 10, p. 4.

120.   Dr. Angeles wrote an order and included in her treatment plan for Mr. Reaves that she is

   to be notified if he goes more than one day without a bowel movement. Ex. 10, p. 2; Ex. 17,

   p. 2; Angeles testimony. Nonetheless she is often not aware when Mr. Reaves goes for many

   days without a bowel movement. Angeles testimony.

121.   Between January 27, 2019 and February 21, 2019, Mr. Reaves went for 26 days without a

   bowel movement. Ex. 16, pp. 9-167; Angeles testimony; Morse testimony. Mr. Reaves had a

   bowel movement on January 26, 2019. Ex. 16, p. 169. His next recorded bowel movement

   was not until February 22, 2019. Ex. 16, pp. 7-8.

122.   Dr. Angeles met with Mr. Reaves four times between January 27, 2019 and February 21,

   2019. Ex. 16, pp. 155-56, 123-24, 82-83, 33-34; Angeles testimony. Her progress notes from

   those meetings indicate she was not aware of how long Mr. Reaves had gone without a bowel

   movement, that she did not discuss with him the number of days that had gone by without a

   bowel movement or the risk of autonomic dysreflexia caused by constipation, and that she

   did not offer him bowel medications or discuss any treatment options. Id.



                                                                                                   17
       Case 4:15-cv-40100-TSH Document 311 Filed 05/30/19 Page 18 of 45



123.   Dr. Angeles was not in fact aware that Mr. Reaves had gone for 26 days without a bowel

   movement. Angeles testimony. She did not take any action to treat Mr. Reaves’ severe

   constipation. Ex. 14, pp. 97-106; Ex. 16, pp. 9-167; Angeles testimony.

124.   Twenty-six days without a bowel movement creates a risk for autonomic dysreflexia,

   bowel rupture, stroke, fistula, and impact on other organs. Morse testimony.

125.   Between November 21, 2018 and December 2, 2018, Mr. Reaves did not have a bowel

   movement for twelve days. Ex. 16, pp. 180-245; Angeles testimony. Mr. Reaves had two

   bowel movements on November 20, 2018. Ex. 16, 246-47, 250-51. His next bowel

   movement was recorded on December 3, 2018. Ex. 16, 174-79.

126.   Dr. Angeles met with Mr. Reaves one time during this period, on November 26, 2018,

   when Mr. Reaves had gone six days without a bowel movement. Ex. 16, pp. 215-16. Her

   progress note from that meeting indicates she was not aware of how long Mr. Reaves had

   gone without a bowel movement, that she did not discuss with him the number of days that

   had gone by without a bowel movement or the risk of autonomic dysreflexia, and that she did

   not offer him bowel medications or discuss any treatment options for this issue. Id.

127.   The Medication Administration Records for November and December 2018 show that no

   bowel medications were offered to or refused by Mr. Reaves during this time period. Ex. 14,

   pp. 85-96.

128.   Between October 27, 2018 and November 10, 2018, Mr. Reaves did not have a bowel

   movement for fifteen days. Ex. 16, pp. 252-319; Angeles testimony.

129.   Dr. Angeles met with Mr. Reaves two times during this period, on October 29, 2018 and

   November 5, 2018. Ex. 16, pp. 312-13, 280-81. Her progress notes from those meetings

   indicate she was not aware of how long Mr. Reaves had gone without a bowel movement,



                                                                                              18
         Case 4:15-cv-40100-TSH Document 311 Filed 05/30/19 Page 19 of 45



   that she did not discuss with him the number of days that had gone by without a bowel

   movement or the risk of autonomic dysreflexia, and that she did not offer him bowel

   medications or discuss any treatment options. Id.

130.     The Medication Administration Records for October and November 2018 show that no

   bowel medications were offered to or refused by Mr. Reaves during this time period. Ex. 14,

   pp. 81-87.

131.     The bowel program for Mr. Reaves is inadequate. Morse testimony. After a certain

   number of days without a bowel movement, even if Mr. Reaves had refused daily bowel

   program care, additional care should be triggered. Appropriate care would include an x-ray,

   followed by magnesium citrate (a medication taken by mouth) and another x-ray. Morse

   testimony. Instead, the doctor is often not even aware of how many days have passed without

   a bowel movement. Angeles testimony.

132.     Mr. Reaves’ medical records from MCI Shirley and from outside hospitals reflect

   numerous instances of blood pressures indicative of Autonomic Dysreflexia episodes,

   consistently throughout his time at MCI Shirley. Morse testimony.

133.     The records also demonstrate that when Mr. Reaves complains of other Autonomic

   Dysreflexia symptoms, such as headache, visual disturbances, or sweating, staff at MCI

   Shirley do not respond appropriately. Morse testimony. This indicates that staff at MCI

   Shirley do not understand the symptoms, triggers, or treatment for Autonomic Dysreflexia.

   Id.

134.     The diagnostic criteria for Autonomic Dysreflexia include a systolic blood pressure 20

   points or more above the patient’s baseline. Morse testimony.




                                                                                                  19
       Case 4:15-cv-40100-TSH Document 311 Filed 05/30/19 Page 20 of 45



135.   Mr. Reaves’ baseline systolic blood pressure is in the 80 to 100 range. Angeles

   testimony; Morse testimony.

136.   On June 21, 2016, Dr. Angeles wrote an order that she be notified if Mr. Reaves’ systolic

   blood pressure was above 140. Ex. 17, p. 1; Angeles testimony.

137.   On March 27, 2018, Dr. Angeles wrote an order that she be notified if Mr. Reaves’

   systolic blood pressure was above 160. Ex. 17, p. 2; Angeles testimony.

138.   A systolic blood pressure of 140 or 160 would put Mr. Reaves’ blood pressure far higher

   than the diagnostic criteria of 20 points above the baseline for autonomic dysreflexia, and

   indicate he is at serious risk of stroke. Morse testimony.

139.   DOC and Defendants Collins were put on notice by a September 8, 2017 letter from Mr.

   Reaves and his counsel that Mr. Reaves experienced lightheadedness and visual disturbances

   on the morning of September 8, 2017, and several other times. Ex. 22, pp. 15-16. Mr. Reaves

   reported these symptoms of Autonomic Dysreflexia to the Correctional Program Officer

   (CPO) Katie and asked to speak with the doctor. Id. CPO Katie then informed Mr. Reaves

   that Health Services Administrator (HSA) Elizabeth Louder said that Mr. Reaves cannot see

   the doctor unless he makes the request to the charge nurse at morning rounds. Id.

140.   Defendant Collins responded to this letter on September 15, 2017. Ex. 22, p. 17; Collins

   testimony. In her letter, Defendant Collins wrote that Dr. Angeles met with Mr. Reaves on

   September 11, 2017, three days after he reported experiencing lightheadedness and visual

   disturbances. Id.

141.   Lightheadedness and visual disturbances are symptoms of Autonomic Dysreflexia.

   Angeles testimony; Morse testimony. When Mr. Reaves reports these symptoms, it should be




                                                                                                 20
       Case 4:15-cv-40100-TSH Document 311 Filed 05/30/19 Page 21 of 45



   treated as a medical emergency. Morse testimony. It is inappropriate and dangerous to

   prevent Mr. Reaves from speaking with the doctor or delay his access to the doctor. Id.

142.   Mr. Reaves sometimes gets headaches. Reaves testimony. When he reports these

   headaches to medical staff, he is offered tylenol or motrin. Id. He also sometimes gets

   lightheaded, dizzy, and sees spots in his vision. Id. When he reports this to medical staff they

   do not do anything. Id.

143.   Headaches, lightheadedness, and visual disturbances are all symptoms of Autonomic

   Dysreflexia. Angeles testimony; Morse testimony.

144.   Nasal congestion is also a symptom of Autonomic Dysreflexia. Angeles testimony;

   Morse testimony.

145.   Mr. Reaves is prescribed pseudoephedrine for nasal congestion. Ex. 14. Mr. Reaves

   should always be assessed for Autonomic Dysreflexia prior to being given pseudoephedrine.

   Morse testimony.



146.   Because of his injury, Mr. Reaves’ body cannot control his own temperature. Morse

   testimony. His body will take on the temperature of the room he is in. Id. He also cannot

   adjust his own clothes or the blankets on his bed to compensate for the heat or cold. Id.

147.   Mr. Reaves does not have control over the temperature in his cell. Reaves testimony. Id.

148.   The temperature in his cell is often too hot or too cold. Reaves testimony. Visitors and

   staff complain about the temperature. Id. Mr. Reaves has observed some staff members put

   on a sweatshirt to come into his cell when it is cold. Id.

149.   In the winter DOC taped trash bags to the windows when it was too cold in Mr. Reaves’

   cell. Reaves testimony. Those bags still seal the windows as of May 2019. Id.



                                                                                                  21
       Case 4:15-cv-40100-TSH Document 311 Filed 05/30/19 Page 22 of 45



150.   Because Mr. Reaves’ body cannot control its own temperature, when his cell is too hot he

   is at risk for heat stroke. Morse testimony. This risk is the same whether the temperature is

   hot when Mr. Reaves is outdoors or in his cell. DOC prevents Mr. Reaves from going

   outdoors when the temperature is below 50 degrees or above 85 degrees. Ex. 35, Angeles

   testimony, Reaves testimony.



151.   When offered care by certain staff members, Mr. Reaves consistently refuses the care,

   including bathing, medical care, and meals. Angeles testimony; Collins testimony; Reaves

   testimony.

152.   Mr. Reaves specifically does not accept care offered by RN Kayla or CNA Colleen

   Johnson. Angeles testimony; Collins testimony; Reaves testimony.

153.   Mr. Reaves has spoken to Dr. Angeles about the fact that he will not accept care offered

   by these staff members. Reaves testimony.

154.   DOC is aware that CNA Colleen Johnson has pending criminal charges against Mr.

   Reaves and he has filed grievances objecting to her continued provision of care to him. Ex.

   20, p. 2; Ex. 21, p. 3; Collins testimony. Mr. Reaves has also filed grievances about RN

   Kayla Hall having touched his anus over his stated objection. Ex. 21, pp. 1, 2. Both

155.   ADC Collins was aware that the monitor appointed by this Court in connection with the

   Preliminary Injunction Order repeatedly recommended that CNA Colleen Johnson no longer

   offer Mr. Reaves care. Angeles testimony; Collins testimony; Docs. 194, 209, 212, 225.ADC

   Collins was aware that the monitor’s instructions were akin to an order from the

   judge. Collins testimony.




                                                                                                   22
       Case 4:15-cv-40100-TSH Document 311 Filed 05/30/19 Page 23 of 45



156.   DOC did not take any action to ensure compliance with this recommendation despite that

   knowledge. Collins testimony.

157.   CNA Colleen Johnson and RN Kayla Hall continued to offer care, including meals, to

   Mr. Reaves on a regular basis despite DOC’s knowledge of his complaints and of his refusal

   to accept such care. Ex. 35, generally; Angeles testimony; Reaves testimony.



158.   On at least five occasions at MCI Shirley, DOC staff have ordered medical staff to leave

   Mr. Reaves’ room while they were in the middle of providing care. Morse testimony, Reaves

   testimony.

159.   As a result, staff have left abruptly in the middle of bathing Mr. Reaves, leaving him

   naked and wet without clothes or blankets. Reaves testimony. Mr. Reaves is not able to put

   clothes on or pull up his blankets. Id. He has to wait until the next shift starts and someone

   comes in to assist him Id.



160.   Mr. Reaves is unable to tend to his hygiene care for himself. Angeles testimony; Reaves

   testimony.

161.   Mr. Reaves’ hygiene is very poor. Morse testimony. His bedding is soiled and covered in

   dead skin from his legs and feet. Id. His hair and beard are encrusted with dead skin and

   food. Id. He has fungal infections in his toenails and fingernails. Id. Mr. Reaves is at great

   risk of infection due to the open wounds on his legs and sacrum. Id.

162.   No one offers to brush Mr. Reaves’ teeth or cut his fingernails. Reaves testimony. He

   cannot perform these actions himself. Id.




                                                                                                    23
       Case 4:15-cv-40100-TSH Document 311 Filed 05/30/19 Page 24 of 45



163.   The DOC receives federal financial assistance, for purposes of the Rehabilitation Act.

   Stipulation 1.

164.   Mr. Reaves’ quadriplegia is a disability, for purposes of the Americans with Disabilities

   Act and the Rehabilitation Act. Stipulation 2.

165.   Mr. Reaves’ hearing loss interferes with his ability to communicate, a major life activity.

   Ex. 5, p.10; Reaves testimony. His hearing disability is apparent to those who interact with

   him. Ex. 18, pp. 2, 3; Ex. 42, p. 133; Morse testimony.

166.   Mr. Reaves is further disabled as the result of bifrontal lobe atrophy/traumatic brain

   injury suffered in an accident in 1994 at the time of his arrest. Ex.18, pp. 3, 4, 6; Ex. 39, pp.

   1-2.

167.   The DOC was fully aware of all Mr. Reaves disabilities. Ex. 4; Ex. 5; Ex. 36; Ex. 42, pp.

   26-27, 133; Angeles testimony; Collins testimony; Kelly testimony.

168.   Access to the outside, to socializing, to programs and education, and to the effective use

   of the telephone, are all programs, services, or activities offered by the DOC. Stipulation 5.

169.   Mr. Reaves has been excluded from these programs by reason of his disabilities. Ex. 4;

   Ex. 26; Collins testimony; Kelly testimony; Reaves testimony.

170.   Mr. Reaves meets the requirements of the above programs, services, or activities offered

   by the DOC with a reasonable accommodation. Collins testimony; Kelly testimony; Morse

   testimony; Reaves testimony.

171.   Mr. Reaves has requested reasonable accommodations of his disabilities in order to

   participate in the programs, services, and activities of the DOC but they have been denied.

   Ex. 4; Ex. 21, pp. 7-15; Ex. 22, pp. 6-10, 19-21; Ex. 36; Ex. 42, pp. 98, 106-108, 109-110,

   115, 136; Kelly testimony; Reaves testimony.



                                                                                                    24
       Case 4:15-cv-40100-TSH Document 311 Filed 05/30/19 Page 25 of 45



172.   During the time Mr. Reaves has been incarcerated at MCI Shirley, three people have

   served as Deputy Superintendents of Reentry at that prison. Stipulation 5. Each Deputy was

   also the ADA Coordinator. Id. Colette Goguen held this position when Mr. Reaves was

   transferred to MCI Shirley on January 25, 2016. Id. John Morin followed Ms. Goguen on

   August 8, 2016. Id; Ex. 42, pp. 4-5, 19-21. Sheila Kelly took over the position on September

   5, 2017 and holds this position currently. Stipulation 5; Kelly testimony.



173.   Mr. Reaves was mobile and had available recreation and socialization through the use of

   an electric wheelchair during the first years of his incarceration. Reaves testimony.

174.   At some point his electric wheelchair was damaged and never repaired or replaced by the

   defendants. Ex. 4, pp. 8-12; Ex. 36, pp. 2-3; Reaves testimony.

175.   As a result, Mr. Reaves has been bedridden in his cell for almost twenty years. Reaves

   testimony. He is not able to leave his cell except to go to outside hospitals. Id.

176.   On June 13, 2014, Mr. Reaves filed two written “Request For Reasonable

   Accommodation” forms to have his electric wheelchair repaired so that he could attend

   programming and go outside for recreation. Ex. 36, pp. 2-3.

177.   Both requests were denied and the electric wheelchair was not repaired by the defendants.

   Ex. 36, pp. 2-4; Kelly testimony; Reaves testimony.

178.   As a result of this Court’s Order of July 16, 2016, some attempts were made by

   defendants to provide Mr. Reaves with access to recreation. Collins testimony; Kelly

   testimony; Reaves testimony.

179.   The DOC provided a gurney to transport Mr. Reaves out of his cell for recreation and

   socialization. Ex. 23, p. 5; Reaves testimony.



                                                                                                25
       Case 4:15-cv-40100-TSH Document 311 Filed 05/30/19 Page 26 of 45



180.   Mr. Reaves declined to use the gurney because of his well-founded fear that the gurney

   would cause him painful and dangerous pressure ulcers. Reaves testimony.

181.   On November 28, 2016, Dr. Stephanie Cho, the spinal cord injury specialist hired by

   defendant DOC to evaluate and treat Mr. Reaves recommended, after examining Mr. Reaves,

   that he not be moved outside on the gurney because of the risk of pressure ulcers. Ex. 19, pp.

   2, 6. She recommended that a recliner wheelchair be used. Ex. 19, p. 6.

182.   Despite Dr. Cho’s order and Mr. Reaves’ clear statements that he wouldn’t use the

   gurney, defendants continued to insist on the use of the gurney for outdoor recreation and

   socialization for the next nine months. Ex. 22, p. 9; Reaves testimony.

183.   In or about December 2017, Defendants provided a manual wheelchair to Mr. Reaves for

   outside recreation and socialization. Ex. 4, pp.7-8; Collins testimony; Kelly testimony;

   Reaves testimony.

184.   Mr. Reaves stated he would not use the wheelchair for fear of pressure ulcers. Ex. 4, pp.

   6-12; Kelly testimony; Reaves testimony.

185.   On February 28, 2018 Mr. Reaves again made a written “Request For Reasonable

   Accommodation” for the repair or replacement of his electric wheelchair. Ex. 4, pp. 6-12;

   Reaves testimony. In this request he explained that the electric wheelchair has controls that

   allow him to do pressure release on his own. Id. Manual wheelchairs require him to depend

   on others to adjust his posture and release pressure on his buttocks. Id. He had suffered

   extremely serious pressure ulcers in the past because of the use of a manual wheelchair. Ex.

   4, pp. 6-12.

186.   Nurses leave Mr. Reaves alone and unattended for large stretches of time and don’t

   provide scheduled care when there is a Code 99 emergency at the prison or when he uses foul



                                                                                                   26
       Case 4:15-cv-40100-TSH Document 311 Filed 05/30/19 Page 27 of 45



   language with them. Angeles testimony; Reaves testimony. They also leave Mr. Reaves

   unattended because of lack of time. Id. As a result, in a manual wheelchair Mr. Reaves would

   not receive the pressure release he needs. Ex. 4, pp. 6-12; Ex. 22, p. 21; Angeles testimony;

   Morse testimony; Reaves testimony. Mr. Reaves is afraid to use the manual wheelchair

   because he is afraid of being left by staff and of suffering ulcers and dizziness with no way to

   help himself. Morse testimony; Reaves testimony.

187.   On March 18, 2018 Defendant Kelly denied Mr. Reaves’ reasonable accommodation

   request for an electric wheelchair. Ex. 4, pp. 7-8. She did not explain why he could not have

   one or why the referral to the wheelchair clinic specifically asked for a manual chair.

   Id. Mr. Reaves has not been able to leave his cell for recreation or socialization to the

   present date. Kelly testimony; Reaves testimony. He remains bedridden in his cell. Id. The

   damaged electric wheelchair also remains in his cell. Id.

188.   Since July 2016, DOC staff document daily offers of socialization with a prisoner and of

   writing assistance at 3:00 p.m. and 4:00 p.m. Ex. 35, generally. Nearly every time, staff

   record that Mr. Reaves refuses the offers. Id. Mr. Reaves maintains that those offers are not

   made. Reaves testimony. The DOC Daily Activity Sheets reflect that on November 18,

   2016 Mr. Reaves refused the 3:00 and 4:00 offers. Ex. 35.        In contrast, video footage

   from Mr. Reaves’ cell shows that between 1:26 p.m. and 5:31 p.m. on that day, no person

   enters Mr. Reaves’ cell to offer socialization or writing assistance. Stipulations 6- 11. The

   Daily Activity Sheets reflect that on November 20, 2016, DOC provided both socialization

   and writing assistance to Mr. Reaves in the 3:00 and 4:00 time slots. Ex. 35. In contract,

   video footage from Mr. Reaves’ cell shows that at no time from 9:00 a.m. to 9:00 p.m. on

   this day was a prisoner in Mr. Reaves’ cell. Stipulations 12, 13.1



                                                                                                   27
       Case 4:15-cv-40100-TSH Document 311 Filed 05/30/19 Page 28 of 45




189.   Mr. Reaves is hearing disabled and needs hearing aids. Ex. 5, pp. 6, 8, 10; Ex. 42, p. 133;

   Angeles testimony; Kelly testimony; Reaves testimony. He has very poor word recognition

   in both ears, only 8% in his left ear. Ex. 5, pp. 6, 8, 10. Even with hearing aids he cannot hear

   unless he can see the speaker and lip read. Id; Reaves testimony.

190.   DOC staff, nurses, and mental health clinicians often talk to Mr. Reaves from the cell

   door and he is unable to hear or understand them. Reaves testimony.

191.   On January 25, 2016, Audiologist Vicki A. Wilson at Lemuel Shattuck Hospital informed

   defendants that Mr. Reaves needed a speech to text (Captel) telephone. Ex 5, p. 8. The

   Medical Director of MPCH, Dr. Groblewksi, agreed that the equipment was medically

   necessary by electronic mail that same day. Ex. 7, p. 4. Under the applicable DOC policy at

   the time, once an accommodation was found to be medically necessary, it should be recorded

   and provided, without need for further request. Ex. 1, p.3. The current DOC policy for

   accommodations provides for the same thing. Ex. 1, p. 21. Colette Goguen, then- ADA

   Coordinator and now Superintendent at MCI Shirley, joined the e-mail chain discussing this

   recommendation for Mr. Reaves on January 27, 2016. Ex. 7, p. 11. ADC Collins joined the

   chain on February 11, 2016, by e-mail from Ms. Goguen stating her understanding that DOC

   was required to purchase the equipment for Mr. Reaves. Ex. 7, p. 9.

192.   On December 5, 2017 Mr. Reaves made a “Request For Reasonable Accommodation” for

   a telephone with speech to text capabilities (which he in-expertly referred to as TTY

   capabilities). Ex. 4, pp. 3-5, 13-16. In his Request he further advised the defendants that he

   suffered from a brain injury. Id.




                                                                                                    28
        Case 4:15-cv-40100-TSH Document 311 Filed 05/30/19 Page 29 of 45



193.    Defendant Kelly granted the request stating “You can have access to TTY phone.” Ex. 4,

   p. 15; Kelly testimony; Reaves testimony.

194.    A TTY telephone requires Mr. Reaves to type a message rather than speak into the

   telephone. Kelly testimony. Mr. Reaves is physically unable to type. Id; Reaves

   testimony. A TTY telephone is not the equipment recommended by the audiologist and

   acknowledged as necessary by MCI Shirley and the medical contractor. Ex. 7.

195.    Regardless, DOC and Defendant Kelly did not actually offer or provide access to a TTY

   phone to Mr. Reaves. Kelly testimony; Reaves testimony.

196.    Defendants DOC and Deputy Superintendent Kelly knew or should have known that Mr.

   Reaves needed a Captel phone when he made his Reasonable Accommodation Request. Ex.

   22, pp. 5, 8, 19; Kelly testimony; Reaves testimony.

197.    On April 2, 2018, counsel for Mr. Reaves wrote to Defendants Collins and Kelly

   requesting a Captel telephone on Mr. Reaves’ behalf, given ADC Collins’ testimony at a

   deposition that DOC had obtained some Captel telephones.. Ex. 22, p. 19.

198.    The defendants did not provide Mr. Reaves a Captel telephone. Ex. 21, pp.7-8, 15.

199.    On September 3, 2018, five months after the request for the Captel telephone by his

   attorney, Mr. Reaves filed a grievance for failure to provide a Captel telephone. Ex. 21. pp. 7,

   8.

200.    On September 11, 2018, the Grievance was denied for technical reasons; specifically that

   Mr. Reaves had failed to attach the “Informal Complaint Form” to his Grievance and because

   he claimed the incident grieved about was “ongoing” and did not list a specific date. Ex. 21,

   p. 15.




                                                                                                29
       Case 4:15-cv-40100-TSH Document 311 Filed 05/30/19 Page 30 of 45



201.   On March 14, 2019, over three years since the audiologist had recommended a Captel

   telephone for Mr. Reaves, his attorney again wrote to Defendants Collins and Kelly

   requesting a Captel telephone for Mr. Reaves. Ex 22, pp. 20-21.

202.   Captel telephones have been available to general population, mobility-able prisoners at

   MCI-Shirley since at least January 17, 2019. Ex. 6.

203.   On March 22, 2019, Defendant Kelly wrote to counsel for Mr. Reaves and stated that she

   would speak to Mr. Reaves and provide him access to the Captel telephone. Ex. 22, p. 22.

204.   To date, despite DOC’s knowledge of Mr. Reaves’ need for this equipment and the

   specialist’s recommendation for it, and despite the fact that MCI Shirley in fact has at least

   two Captel telephones, DOC has not given Mr. Reaves access to a Captel telephone. Kelly

   testimony; Reaves testimony. Not having the ability to hear and understand his family on the

   telephone leaves Mr. Reaves feeling frustrated and isolated. Reaves testimony. Being

   unable to hear and understand his attorneys leaves him frustrated and interferes with his

   communications with counsel. Id. Mr. Reaves sometimes makes calls despite the fact that

   he can’t hear them so that he can tell information to the person he is talking with and because

   it is the only way for him to connect with people outside prison. Id.



205.   MCI Shirley offers a wide variety of educational, vocational, and therapeutic programs to

   prisoners. Ex. 2, pp 3-10, 34-40; Anderson testimony; Kelly testimony.

206.   Mr. Reaves is interested in all kinds of programming and has consistently requested

   programming. Ex. 3; Ex 22, pp.6-10, 21; Ex. 36, pp 1-2; Reaves testimony.




                                                                                                    30
       Case 4:15-cv-40100-TSH Document 311 Filed 05/30/19 Page 31 of 45



207.   On January 22, 2014, Mr. Reaves’ CPO recommended that he take the TABE test in

   order to determine his academic level for educational programming. Ex. 3, p. 1; Kelly

   testimony. Mr. Reaves agreed to do so and the testing was completed. Ex. 3, p.1.

208.   On June 13, 2014, Mr. Reaves submitted a written “Request For Reasonable

   Accommodation Of Special Need” requesting a voice to text computer so that he could play

   board games, chess, read a book, write letters, and take higher education classes, including

   correspondence courses. Ex. 36, p.1. The request was denied. Id.

209.   On June 13, 2014, Mr. Reaves submitted a written “Request For Reasonable

   Accommodation Of Special Need” requesting access to educational programming,

   correspondence courses, and especially a computer class. Ex. 22, p. 2; Reaves testimony.

210.   The programming was never provided despite Mr. Reaves request. Kelly testimony;

   Reaves testimony.

211.   On November 6, 2014, Mr. Reaves was recommended by his CPO to take the Computer

   Skills course. Kelly testimony. He readily accepted the recommendation. Nonetheless the

   course was never provided to him. Kelly testimony; Reaves testimony.

212.   On August 23, 2016, Mr. Reaves again agreed with his CPO to participate in the

   Computer Skills course. Ex. 3, p. 2; Reaves testimony; Kelly testimony. Again, DOC did not

   offer it to him. Reaves testimony; Kelly testimony.

213.   Mr. Reaves’ “Personalized Program Plan” for 2018 continues to note that he was

   recommended the Computer Skills course and accepted to take it. Ex. 3, p. 3. To date, the

   course has not been offered to Mr. Reaves. Kelly testimony; Reaves testimony.

214.   A voice activated computer would allow Mr. Reaves to take the Computer Skills course,

   play chess, read books, take classes or correspondence courses, write to his family or counsel



                                                                                                  31
       Case 4:15-cv-40100-TSH Document 311 Filed 05/30/19 Page 32 of 45



   without assistance from DOC staff or another prisoner, and do many other things on his own.

   Kelly testimony; Reaves testimony.

215.   The viability of voice activated computer at MCI-Shirley was investigated by defendant

   Collins at the request of another prisoner. Collins testimony. She determined that there was

   no security or other objection to providing one. Id. Nonetheless no such computer has been

   provided to Mr. Reaves. Ex. 42, pp. 106-107; Collins testimony; Kelly testimony; Reaves

   testimony.

216.   Even should Mr. Reaves be able to go to the Computer Skills course at the prison school

   by wheelchair with a companion, he would not be able to use the mouse or keyboard due to

   his disability. Kelly testimony. He would be a mere observer at the course without a voice

   activated computer. Kelly testimony; Morse testimony; Reaves testimony.

217.   DOC has not has not offered Mr. Reaves any academic courses even though he

   completed the TABE testing to determine his proper educational placement. Collins

   testimony; Kelly testimony; Reaves testimony. At MCI Shirley, DOC offers college level

   courses the Mr. Reaves qualifies for in conjunction with Mount Wachusett Community

   College. Ex. 9. No one from DOC has informed Mr. Reaves of this opportunity for

   classwork. Reaves testimony.

218.   On two occasions DOC staff offered Mr. Reaves the Cognitive Skills program to be

   given in his cell. Collins testimony; Kelly testimony; Reaves testimony.

219.   The first section of the course was scheduled to be given in the morning of April 6, 2017

   by Imam Ibrahim Aysu. Aysu testimony. Imam Aysu arrived at 1:15pm or later. Id. Mr.

   Reaves declined to participate in the class at that time because the hour long class would

   have meant that he would have missed his 2:00 p.m. bath. Reaves testimony. Without his



                                                                                                  32
       Case 4:15-cv-40100-TSH Document 311 Filed 05/30/19 Page 33 of 45



   bath, Mr. Reaves feels “less than human.” Id. Mr. Reaves asked Imam Aysu to return at

   another time to do the class. Id. The Imam did not return to offer the class another

   time. Aysu testimony; Reaves testimony.

220.   Mr. Reaves refused a different section of the course offered to him on May 5, 2017

   because he did not like the Chaplain who was to teach it. Kurtz testimony; Reaves testimony.

   He had a history of not speaking to the Chaplain. Id.

221.   Neither Imam Aysu nor Chaplain Kurtz discussed Mr. Reaves’ refusal with his

   supervisor, sought advice from mental health staff, nor attempted to approach Mr. Reaves to

   offer the course to him again. Aysu testimony; Kurtz testimony. Neither was aware or had

   been advised of Mr. Reaves’ traumatic brain injury. Id.

222.   The Cognitive Skills course is the only program DOC offers in the HSU- a prisoner can

   take one section every two months. Aysu testimony; Kelly testimony. A section takes

   between 1.5-2 hours. Id. There are a total of 7 sections. Id. In a single year the maximum

   study that Mr. Reaves could have received with the Cognitive Skills course is between 10-12

   hours, or an average of about an hour of programming a month. Id.

223.   Nonetheless, on June 8, 2017, Mr. Reaves, by letter to defendants from his attorney,

   requested to take the Cognitive Skills course with Imam Aysu if it could be scheduled at

   10:00 a.m. so as not to conflict with his meals or bath. Ex. 22, p. 4.

224.   Defendants have not offered Mr. Reaves the Cognitive Skills course again despite his

   request. Aysu testimony; Kelly testimony; Kurtz testimony.

225.   There are many volunteer programs, such as Alternative To Violence, the BEACON

   program, Music Theory, Path to Freedom, and Restorative Justice that Mr. Reaves could take

   in his cell on a one to one basis. Ex. 2, pp. 3-10, 34-40; Kelly testimony.



                                                                                                33
       Case 4:15-cv-40100-TSH Document 311 Filed 05/30/19 Page 34 of 45



226.   Neither Defendant Kelly, nor her predecessor, John Morin, have ever tried to make

   arrangements with volunteer providers to give Mr. Reaves any programming in his cell. Ex.

   42, p. 115; Kelly testimony.

227.   Although there are many vendor provided programs such as Violence Reduction that

   could be provided to Mr. Reaves in his cell, Defendant Kelly has made no effort to arrange

   such programming for Mr. Reaves. Kelly testimony.

228.   No consideration has been given by Defendants to explore the viability of providing a

   video system that would allow Mr. Reaves to take classes or programs offered to able-bodied

   prisoners at MCI Shirley through a video hook-up in his cell, even though a video system

   exists at MCI Shirley for court appearances. Kelly testimony.

229.   DOC has provided prisoners at MCI Shirley the opportunity to access services through

   tablets available for prisoners to purchase in the prison canteen and use at MCI Shirley. Ex.

   8; Anderson testimony; Collins testimony, Kelly testimony.

230.   A person who buys a tablet can use to it watch movies, listen to music, play games

   (including chess, solitaire and word games), send and receive email outside the prison, read

   books, watch relaxation videos and check their canteen account. Ex. 8; Anderson testimony.

   DOC has never informed Mr. Reaves about or offered him the opportunity to purchase a

   tablet, or any device adapted for his disabilities so that he could access those services DOC

   provides through tablets. Collins testimony; Reaves testimony.

231.   DOC’s Daily Activity Sheets demonstrate that no programming is offered to Mr.

   Reaves. Ex. 35, generally.




                                                                                                   34
       Case 4:15-cv-40100-TSH Document 311 Filed 05/30/19 Page 35 of 45



232.   At the time of the injury that left Mr. Reaves quadriplegic in 1994, a CT Scan revealed

   that he had also suffered brain injury. Ex. 39, p. 1.

233.   In 1996, another CT Scan ordered because of mental status changes in Mr. Reaves,

   revealed bi-frontal brain atrophy. Ex. 39, p.2.

234.   The CT Scans indicate severe brain damage. Morse testimony. The predictable result is

   behavioral problems and loss of impulse control. Id.

235.   Defendants have not ordered CT scans of Mr. Reaves brain since 1996 to check for

   further brain deterioration. Ex. 13.

236.   Mental health clinicians at Lemuel Shattuck Hospital who have treated Mr. Reaves

   during his various stays report that he has suffered multiple traumatic brain injuries that limit

   his impulse control and ability to censor his speech. Ex. 18, pp. 3, 4, 6.

237.   Mr. Reaves notified Defendant Kelly that he suffered disability due to a brain injury by a

   written “Request For Accommodation” on December 5, 2017. Ex 4, p. 13. Defendant Collins

   was also aware that Mr. Reaves suffered from Traumatic Brain Injury. Collins testimony.

238.   Defendant Kelly has the authority to grant reasonable accommodations on her own

   initiative, even without a request from a prisoner. Kelly testimony.

239.   She did not investigate Mr. Reaves’ notification of his brain injury. Kelly testimony. She

   did not consult medical or mental health personnel or in any way consider Mr. Reaves’ need

   for accommodation for his brain injuries. Id. According to Defendant Collins, the DOC’s

   Phase System does not take his TBI into consideration. Collins testimony.

240.   On January 29, 2016, Mr. Reaves, through his counsel, requested regular mental health

   treatment, several times a week, by MCI Shirley clinicians. Ex. 22, p. 3. However, no mental

   health treatment was offered or given until July 2016. Ex. 13.



                                                                                                  35
       Case 4:15-cv-40100-TSH Document 311 Filed 05/30/19 Page 36 of 45



241.   On July 22, 2016, Mr. Reaves again requested mental health several times a week in

   order to vent his anger and frustration. Ex. 13, pp. 1, 11. The defendants denied him the

   requested mental health treatment. Id.

242.   On August 26, 2016, an Initial Treatment Plan was created for Mr. Reaves by the MCI

   Shirley mental health director. Ex. 13, pp. 12-13. It provided for meeting with a primary care

   clinician only once or twice a month for psychoeducation and anger management techniques.

   Id. There is no recognition of Mr. Reaves’ Traumatic Brain Injury in the diagnosis. Id.

243.   Mr. Reaves was almost never seen by his primary care clinician more than once a month,

   and was often seen less. In 2018 he was seen only six times by his primary care clinician. Ex.

   13, pp. 14, 17, 28, 30-31, 37,39, 43-45, 54-55, 61-62, 65, 70, 106, 119, 129, 135, 137, 141,

   143, 148.

244.   Often the primary care clinician sent a proxy to see Mr. Reaves. In 2018, half the PCC

   visits were by a proxy. Ex. 13, pp. 44, 65, 106, 119, 129.

245.   Often the primary care clinician visits occurred while Mr. Reaves was meeting with his

   CPO or watching television. Ex. 13, pp. 30-31, 39, 43, 45, 54-55, 62. On two occasions,

   mental health staff recorded that Mr. Reaves gave them a “thumbs up,” despite the fact that it

   is physically impossible for him to have done that. Ex. 13, pp. 65, 86; Morse testimony;

   Reaves testimony.

246.   At times, mental health clinicians, including the primary care clinician, visited Mr.

   Reaves and spoke to him from the door of his cell (where he can’t hear) with the door opened

   and also in the presence of correctional officers. Ex. 13, pp. 77, 82, 88, 90, 114, 119, 129,

   135, 137, 141, 143, 148; Kelly testimony. This occurred despite this Court’s July 15, 2016

   Order for no officers to be present during mental health treatment. Kelly testimony.



                                                                                                   36
       Case 4:15-cv-40100-TSH Document 311 Filed 05/30/19 Page 37 of 45



247.   Mr. Reaves did not engage with his primary care clinician. Ex. 13, pp. 36, 74, 146.

248.   Nonetheless, no significant changes were made to his Treatment Plan, nor was his

   diagnosis amended to account for his Traumatic Brain Injury. Ex. 13 pp. 12-13, 34-36, 71-74,

   145-146.

249.   No attempt appears to have been made by mental health clinicians to reason with Mr.

   Reaves or to convince him to accept medical or mental health treatment other than to

   discontinue hunger strikes. Ex. 13. According to Dr. Morse, when Mr. Reaves refuses

   medical treatment, it may be due to his TBI. Morse testimony.

250.   During periodic visits to Lemuel Shattuck Hospital, Mr. Reaves received mental health

   treatment on a regular basis, several times a week. Ex. 18, pp. 1-3; Reaves testimony. He

   engaged with his clinician, Dr. McMackin regularly. Ex. 18, pp. 1-3. His sessions each lasted

   for 30 minutes. Id. He shared his frustrations with his medical treatment with Dr. McMackin

   and even discussed his relationship with his daughter. Id. The sessions are very helpful. Id;

   Reaves testimony. They relieve his stress. Id. The psychiatrist at Shattuck prescribed

   Seroquel for Mr. Reaves and Mr. Reaves took a dose of it before discharge. Ex. 18, p. 12- .

   Despite that information being in the discharge report provided to MCI Shirley, no attempt

   was made at MCI Shirley to continue the medication. Angeles testimony, Reaves testimony.



251.   Mr. Reaves is not able to leave his cell except to go to the hospital. Reaves testimony. He

   has been bedridden in isolation for almost twenty years. Id.

252.   DOC and Defendants Collins and Kelly have not provided Mr. Reaves with appropriate

   accommodations that would allow him to go outdoors for recreation at MCI Shirley. Collins




                                                                                                   37
       Case 4:15-cv-40100-TSH Document 311 Filed 05/30/19 Page 38 of 45



   testimony; Kelly testimony; Reaves testimony. As a result, Mr. Reaves has not been outdoors

   for recreation during his time at MCI Shirley. Reaves testimony.

253.   DOC and Defendants Collins and Kelly have not provided Mr. Reaves with appropriate

   accommodations that would allow him to go to the recreation room in the HSU at MCI

   Shirley and socialize with other people. Kelly testimony; Reaves testimony. As a result, Mr.

   Reaves has not been to the recreation room during his time at MCI Shirley. Reaves

   testimony.

254.   DOC and Defendants Collins and Kelly have not provided Mr. Reaves with appropriate

   accommodations that would allow him to attend programs or participate in educational

   opportunities at MCI Shirley. Collins testimony; Kelly testimony; Reaves testimony.

255.   Mr. Reaves is subject to a phase system of punishment which is punitive and is imposed

   by the DOC. Collins testimony; Reaves testimony. Under the phase system, in response to

   alleged bad behavior, all of Mr. Reaves’ property is removed, including his television, and he

   is denied access to the telephone and writing assistance. Ex. 39. Mr. Reaves is not capable of

   writing without assistance. Reaves testimony.

256.   Defendant Collins has failed to implement a behavior management system that takes into

   account Mr. Reaves’ medical and mental health condition. Collins testimony.

257.   Denying Mr. Reaves’ writing assistance as a punishment is inappropriate and should not

   happen. Collins testimony.

258.   DOC staff sometimes order medical staff to stop providing care and leave Mr. Reaves’

   room. Reaves testimony. Medical staff have left abruptly in the middle of bathing Mr.

   Reaves, leaving him naked and wet on his bed without clothes or blankets. Id. Mr. Reaves is




                                                                                               38
       Case 4:15-cv-40100-TSH Document 311 Filed 05/30/19 Page 39 of 45



   not able to put clothes on or pull up his blankets. Id. He has to wait until the next shift starts

   and someone comes in to assist him Id.




CONCLUSIONS OF LAW

1. The DOC cannot contract away its responsibility to provide for the prisoners in its custody

   adequate medical care that meets the standard of care in the community.

2. The DOC retains significant involvement and control over the provision of medical care to its

   prisoner population. Proposed findings ¶¶ 14-52.

3. Mr. Reaves’ quadriplegia and related physical conditions are serious medical needs.

   Proposed finding ¶ 8.

4. Mr. Reaves has suffered a marked decline in his physical condition since Dr. Morse last saw

   him in December 2015. Proposed finding ¶ 9.

5. The care provided by the DOC, through its contract medical provider, is inadequate and does

   not meet the standard of care. Proposed findings ¶¶ 8-162.

6. DOC’s contractor has failed to follow the recommendations and orders of the SCI specialist,

   Dr. Stephanie Cho. Proposed findings ¶¶ 55-67, 96-97.

7. Specifically, DOC’s contractor has failed to have Mr. Reaves evaluated for tendon release

   surgery. Proposed findings ¶¶ 57-64. They have failed to have Mr. Reaves undergo a

   urodynamic study. Proposed findings ¶¶ 65-67. They have failed to provide Mr. Reaves the

   bed ordered by Dr. Cho to prevent pressure ulcers. Proposed findings ¶¶ 95-97.

8. Mr. Reaves is suffering from severe malnutrition, and DOC’s contractor has not provided a

   diet that he can eat. Proposed findings ¶¶ 72-78.
                                                                                                    39
       Case 4:15-cv-40100-TSH Document 311 Filed 05/30/19 Page 40 of 45



9. DOC’s contractor has continued to send medical staff members from whom Mr. Reaves will

   not accept care or meals to offer care and meals, in direct violation of the repeated

   recommendation of the monitor appointed by this Court. Proposed findings ¶¶ 151-57. This

   has contributed to Mr. Reaves’ malnutrition.

10. DOC’s contractor has failed to provide necessary range of motion care. Proposed findings ¶¶

   82-87. As a result, Mr. Reaves has suffered a marked decline in his physical condition,

   including loss of range of motion in his hips, knees, and hands. Proposed finding ¶ 9.

11. DOC’s contractor has continued to offer Mr. Reaves’ repositioning, despite the fact that he

   cannot be effectively repositioned and would likely develop pressure ulcers on his hips were

   he to accept repositioning. Proposed findings ¶¶ 92-93.

12. DOC’s contractor has failed to provide any occupational therapy to Mr. Reaves at MCI

   Shirley. Proposed findings ¶¶ 68-71.

13. DOC’s contractor has failed to adequately monitor and treat Mr. Reaves for Autonomic

   Dysreflexia, a life-threatening condition that creates a risk of stroke. Proposed findings ¶¶

   103-106. DOC’s contractor fails to respond adequately to symptoms of Autonomic

   Dysreflexia, including Mr. Reaves’ complaints of headaches, visual disturbances, nasal

   congestion, flushing, sweating above the level of the injury, and blood pressure elevated 20

   points above baseline, and triggers for Autonomic Dysreflexia, including constipation, fecal

   impaction, a blocked catheter, ingrown toenails, infections. Proposed findings ¶¶ 103-105,

   133.

14. DOC’s contractor has written orders that inadequately monitor Mr. Reaves’ blood pressure

   for Autonomic Dysreflexia. Proposed findings ¶¶ 134-38.




                                                                                                   40
         Case 4:15-cv-40100-TSH Document 311 Filed 05/30/19 Page 41 of 45



15. DOC’s contractor inadequately monitors and treats Mr. Reaves’ bowel movements and

   constipation, creating a serious risk of Autonomic Dysreflexia. Proposed findings ¶¶ 119-

   131.

16. DOC’s contractor inadequately cares for Mr. Reaves’ fingernails. No one offers to or does

   trim Mr. Reaves’ fingernails, forcing him to chew the fingernails he is able to reach, and

   allowing the others to grow to dangerously long, impairing the integrity of the skin on Mr.

   Reaves’ palms and putting him at risk for Autonomic Dysreflexia. Mr. Reaves’ fingernails

   are consistently extremely long, often curling into a spiral, putting him in danger of

   Autonomic Dysreflexia. Proposed findings ¶¶ 107-18.

17. DOC’s contractor provides inadequate hygiene care to Mr. Reaves. He is inadequately cared

   for, resulting in soiled beard, soiled bedding, and a fungal infection in his fingernail and

   toenails. Proposed findings ¶¶ 116-18, 160- 62.

18. DOC’s contractor fails to adequately control the temperature in Mr. Reaves’ cell, putting Mr.

   Reaves in danger of heat stroke. Proposed findings ¶¶ 146-50.

19. DOC’s contractor has failed to provide Mr. Reaves a medically appropriate wheelchair that

   would allow him to leave his bed and his cell. Proposed findings ¶¶ 99-102.

20. Defendant ADC Collins had access to sufficient information to find that she knew of the

   failures of the DOC’s contractor to provide adequate specialty consult appointments, and to

   follow the recommendations of the specialty consulting providers. Proposed findings ¶¶ 36-

   48.

21. Defendant ADC Collins had notice of Mr. Reaves’ complaints about inadequate medical

   care. Proposed findings ¶¶ 49, 50.




                                                                                                  41
         Case 4:15-cv-40100-TSH Document 311 Filed 05/30/19 Page 42 of 45



22. Defendant ADC Collins did not take action to ensure that the DOC’s contractor provided

   adequate care despite her knowledge of their failure to do so and the complaints by Mr.

   Reaves and on his behalf seeking adequate care. Proposed findings ¶¶ 49-162.

23. Defendants have been and are deliberately indifferent to Mr. Reaves’ serious medical needs.

   Id.


24. Mr. Reaves’ disabilities, including his quadriplegia, hearing disability and Traumatic Brain

   Injury, entitle him to the protection of the ADA and the Rehabilitation Act. Proposed

   findings ¶¶ 5-8, 163- 167.

25. DOC staff knew of Mr. Reaves’ disabilities and did not make reasonable accommodations

   for those disabilities.

26. DOC has not provided a meaningful accommodation to allow Mr. Reaves to go outdoors or

   out of his cell, because they have not provided him a medically appropriate way to do

   that. Proposed findings ¶¶ 173-188.

27. DOC does not offer Mr. Reaves the opportunity to regularly socialize with other prisoners as

   an able-bodied prisoner at MCI Shirley can do.     Proposed findings ¶ 188.

28. DOC has not provided Mr. Reaves with access to the Captel telephone necessary to

   accommodate his severe hearing disability, despite the specialist having recommended it over

   three years ago and despite the fact that MCI Shirley currently has Captel telephones

   available to prisoners. Proposed findings ¶¶ 189-204.

29. DOC has not offered Mr. Reaves a meaningful opportunity to engage in programming or

   education offered by DOC. Proposed findings ¶¶ 205-231.

30. DOC staff on two occasions offered Mr. Reaves an hour of Cognitive Skills

   programming. Mr. Reaves asked that the first program be offered at a different time so that

                                                                                                   42
       Case 4:15-cv-40100-TSH Document 311 Filed 05/30/19 Page 43 of 45



   he could receive his bath and he refused to participate in the second program offer. Proposed

   findings ¶¶ 218-224.

31. DOC offers many other programs and classes to able-bodied prisoners at MCI

   Shirley. Proposed findings ¶¶ 205-217.

32. DOC has not offered Mr. Reaves participation in the Computer Class, despite his requests to

   take it and despite the fact that his Personalized Program Plan requires it. Proposed findings

   ¶¶ 209-216.

33. DOC has not offered Mr. Reaves participation in the Mount Wachusett Community College

   courses it provides at MCI Shirley, despite his requests for college courses and the TABE

   testing indicating his eligibility. Proposed findings ¶¶ 207-209, 217.

34. DOC has refused to provide Mr. Reaves with a voice-activated computer or adaptive

   equipment comparable to the tablets it provides to prisoners at MCI Shirley to allow him to

   access the DOC provided services such as email, music, computer games. Proposed findings

   ¶¶ 205-231.

35. DOC has refused to make any accommodations for Mr. Reaves’ TBI, despite their

   knowledge that he suffers from it. Proposed findings ¶¶ 232-250.

Conditions

36. Defendants Kelly and Collins deprived Mr. Reaves of the minimal civilized measure of life’s

   necessities by failing to prevent his isolation, to offer him a medically acceptable manner of

   getting out of his cell and outdoors, to offer him reasonable accommodations to allow his

   participation in the programs, classes and services for which he is otherwise eligible despite

   his disability, to provide him with a nutritionally adequate diet and failing to provide him




                                                                                                  43
       Case 4:15-cv-40100-TSH Document 311 Filed 05/30/19 Page 44 of 45



   with adequate hygiene and abandoning him while he is naked and unable to cover himself as

   a punishment. Proposed findings ¶¶ 251-258.

37. Mr. Reaves has been harmed by Defendants’ failures. Proposed findings ¶¶ 9, 11, 72-78,

   107-118, 146-150, 154-162, 173, 175, 186, 188, 204, 242, 246, 251-258.

38. DOC has refused to provide adequate care and conditions of confinement to Mr.

   Reaves. They have repeatedly ignored specialists’ recommendations, directives of the

   montior appointed in this case and Court Orders. DOC must transfer Mr. Reaves out of

   prison custody and into a community medical facility that can provide constitutionally

   adequate care.




                                            Respectfully submitted,

                                            Plaintiff Timothy Reaves,
                                            By his attorneys,

                                              /s/ Lauren Petit
                                            Lauren Petit, BBO #640410
                                            lpetit@plsma.org
                                            _/s/ Becky Schapiro
                                            Rebecca Schapiro, BBO #688781
                                            bschapiro@plsma.org
                                             _/s/ Peter Berkowitz
                                            Peter Berkowitz, BBO #600879
                                            pberkowitz@plsma.org

                                            Prisoners’ Legal Services of Massachusetts
                                            10 Winthrop Square, 3d Floor
                                            Boston, MA 02110
                                            (617) 482-2773



Date: May 29, 2019

                                                                                             44
        Case 4:15-cv-40100-TSH Document 311 Filed 05/30/19 Page 45 of 45




                                 CERTIFICATE OF SERVICE

I hereby certify that this document(s) filed through the ECF system will be sent electronically to
the registered participants as identified on the Notice of Electronic Filing (NEF) and paper copies
will be sent to those indicated as non-registered participants.

       /s/ Lauren Petit

Lauren Petit




                                                                                                45
